Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for provisional application priority No. 62/822,712 filed on March 22, 2019, which papers have been placed of record in the file. 

Claim Status
In virtue of this communication, claims 1-25 are currently pending in the instant application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-25 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Harvey; Stephen et al.(US 20180181199 A1, made of record in the IDS submitted on 9/9/2020)
As to claim 1, Harvey discloses a system, and an operation method thereof, comprising: identifying a tangible object ([0141] Referring to FIG. 5, a keyboard 11 includes input elements 44 (keyboard keys, touchpad, roller, mini-joystick, etc.); establishing a virtual overlay on the tangible object in a manner that is visible to a user ([0144] Referring to FIG. 6, in embodiments the processor 26 and/or 34 can include instructions for creating a representative arrangement in the graphical environment 42 of the body part of user 6 or an peripheral input device based on the determined real-world arrangement of the body part of user 6 or device); detecting the user's interaction with the virtual overlay that is established on the tangible object; and using the user's interaction with the virtual overlay as a basis for input to a processor based system ([0145] Referring to FIG. 7, the processor 26 and/or 34 and associated memory can include instructions for displaying the body part of user 6 and user interface 10 arranged an equivalent position in the field of view in the graphical environment 42 to that in the field of view in the real-world environment. As discussed previously, to facilitate the associated processing, the sensor system 12 may provide position information from which a direction of gaze and/or field of view of a user can be determined. Said gaze direction and field of view may thus be determined by the processor 26 and/or 34 and the position in the real-world of the body part of user 6 and user interface 10 determined relative thereto. A user may have enhanced interaction with the user interface device 10 in the graphical environment 42). 

As to claim 2, Harvey discloses the system and operation method of claim 1, wherein the establishing a virtual overlay on the tangible object comprises automatically scaling the virtual overlay to fit the tangible object ([0144] Referring to FIG. 6, in embodiments the processor 26 and/or 34 can include instructions for creating a representative arrangement in the graphical environment 42 of the body part of user 6 or an peripheral input device based on the determined real-world arrangement of the body part of user 6 or device). 

As to claim 3, Harvey discloses the system and operation method of claim 1, wherein the establishing a virtual overlay on the tangible object is performed in response to a command from the user ([0144] Referring to FIG. 6, in embodiments the processor 26 and/or 34 can include instructions for creating a representative arrangement in the graphical environment 42 of the body part of user 6 or an peripheral input device based on the determined real-world arrangement of the body part of user 6 or device ...
[0038] ... In some cases, the zone can be determined by an additional physical peripheral device. The additional physical peripheral device can be a keyboard, mouse, smartphone, tablet, speaker ... )

As to claim 4, Harvey discloses the system and operation method of claim 3, wherein the command from the user comprises an audio command ([0228] ... Alternatively or additionally, different key layouts may be shown on the reference peripheral in response to a physical command (e.g., pressing a function key), or other trigger (e.g., voice command, ... )

As to claim 5, Harvey discloses the system and operation method of claim 3, wherein the command from the user determines a configuration of the virtual overlay 
([0149] In certain embodiments, a processor may map the determined real-world arrangement of a body part and/or user interface device 10 to a representative arrangement by means of a real-time operation, e.g. the application of one or more of a: rotation; translation; enlargement/reduction. The real-time operation may be user configured ...). 

As to claim 6, Harvey discloses the system and operation method of claim 1, wherein the establishing a virtual overlay on the tangible object is performed in response to a determination that the tangible object is appropriate for the virtual overlay ([0228] ... Physical peripheral device(s) within zone 1 may be augmented with virtual content. For example, keyboard 1830(1) may include a number of depressible keys but no printed insignia on each key. In some embodiments, a display system (e.g., HMD) may overlay virtual alphanumeric characters over each key in any suitable language ). 

As to claim 7, Harvey discloses the system and operation method of claim 1, wherein the virtual overlay comprises a virtual user interface (Fig. 5, 6, 7, 7A). 

As to claim 8, Harvey discloses the system and operation method of claim 7, wherein the establishing a virtual overlay on the tangible object comprises mapping one or more tangible input mechanisms on the tangible object to one or more virtual input devices on the virtual user interface ([0141] Referring to FIG. 5, a keyboard 11 includes input elements 44 (keyboard keys ... 
See also Fig. 5, 6, 7, 7A ). 

As to claim 9, Harvey discloses the system and operation method of claim 1, wherein the identifying a tangible object comprises identifying the tangible object with one or more image capture devices ([0080] ... Displays disclosed herein can present images of a real-world environment by, for example, enabling the user to directly view the real-world environment and/or present one or more images of a real-world environment (that can be captured by a camera, for example ). 

As to claim 10, Harvey discloses the system and operation method of claim 1, wherein the identifying a tangible object comprises identifying a geometry of the tangible object (Fig. 5, 6, 7, 7A )

As to claim 11, Harvey discloses the system and operation method of claim 1, wherein the identifying a tangible object comprises selecting the tangible object from among two or more tangible objects based on a determination that the tangible object is a best fit for the virtual overlay ([0038] Modifying the tracking parameter of the 3D tracking system can be based on determining that the input device enters a determined zone which corresponds to an operational mode of the input device. In some cases, the zone can be determined by an additional physical peripheral device. The additional physical peripheral device can be a keyboard, mouse, smartphone, tablet, speaker ... )

As to claim 12, Harvey discloses the system and operation method of claim 1, wherein the detecting the user's interaction with the virtual overlay comprises detecting an intersection of a part of the user with a geometry of the virtual overlay ([0119]
Inert objects can become input devices in certain embodiments. For example, the virtual keyboard 11 of FIG. 6 could, in reality, be a portion of a desktop. The user can simply be moving his/her fingers and tapping on the desktop, while having the location and movement of the user's fingers superimposed over a virtual keyboard in the virtual reality environment). 

As to claim 13, Harvey discloses the system and operation method of claim 1, wherein the detecting the user's interaction with the virtual overlay comprises acoustic sensing ([0228] ... Alternatively or additionally, different key layouts may be shown on the reference peripheral in response to a physical command (e.g., pressing a function key), or other trigger (e.g., voice command, ... ). 

As to claim 14, Harvey discloses a system, and an operation method thereof, comprising: a display (Fig. 5, 6, 7, 7A); and a processor based apparatus in communication with the display (Fig. 3); wherein the processor based apparatus is configured to execute steps comprising: identifying a tangible object; establishing a virtual overlay on the tangible object in a manner that is visible on the display; detecting a user's interaction with the virtual overlay that is established on the tangible object; and using the user's interaction with the virtual overlay as a basis for input to the processor based apparatus (Harvey 
teaches the method performed by the system of the preceding claim language as detailed in rejection of claim 1 above. 
Therefore the preceding claim language is rejected on the same grounds as claim 1). 

As to claims 15-20, Harvey teaches the method performed by the system of these claims as detailed in the rejection of claims 2-5 and 7-8 above, respectively. 
Therefore claims 15-20 are rejected on the same grounds as claims 2-5 and 7-8 above, respectively. 

As to claim 21, Harvey discloses a non-transitory computer readable storage medium storing one or more computer programs (Fig. 3) configured to cause a processor based system to execute steps comprising: identifying a tangible object; establishing a virtual overlay on the tangible object in a manner that is visible to a user; detecting the user's interaction with the virtual overlay that is established on the tangible object; and using the user's interaction with the virtual overlay as a basis for input to the processor based system (Harvey 
teaches the steps performed by the system of the preceding claim language as detailed in rejection of claim 1 above. 
Therefore the preceding claim language is rejected on the same grounds as claim 1). 

As to claims 22-25, Harvey teaches the steps performed by the computer program of these claims as detailed in the rejection of claims 2-5 above, respectively.  
Therefore claims 22-25 are rejected on the same grounds as claims 2-5 above, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621